           Case 2:20-bk-19473-RK Doc 13 Filed 01/16/21                                             Entered 01/16/21 21:33:44                        Desc
                               Imaged Certificate of Notice                                        Page 1 of 3
                                                               United States Bankruptcy Court
                                                                Central District of California
In re:                                                                                                                  Case No. 20-19473-RK
TR Yamada, Inc.                                                                                                         Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                   User: mbakchell                                                             Page 1 of 1
Date Rcvd: Jan 14, 2021                                                Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 16, 2021:
Recip ID                 Recipient Name and Address
db                     + TR Yamada, Inc., 1846 Trudie Drive, Rancho Palos Verdes, CA 90275-2036

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 16, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 14, 2021 at the address(es) listed
below:
Name                               Email Address
Krystina T Tran
                                   on behalf of Debtor TR Yamada Inc. krystina@bklawcorp.com, trankr76075@notify.bestcase.com

Sam S Leslie (TR)
                                   sleslie@trusteeleslie.com SLESLIE@ECF.AXOSFS.COM;trustee@trusteeleslie.com

United States Trustee (LA)
                                   ustpregion16.la.ecf@usdoj.gov


TOTAL: 3
Case 2:20-bk-19473-RK Doc 13 Filed 01/16/21          Entered 01/16/21 21:33:44          Desc
                    Imaged Certificate of Notice     Page 2 of 3

 1   SAM S. LESLIE, CPA
     3435 Wilshire Blvd.
 2   Suite 990
 3   Los Angeles, CA 90010                                    FILED & ENTERED
     213/368-5000 ± Telephone
 4   213/368-5009 ± Facsimile
     Email: trustee@trusteeleslie.com                               JAN 14 2021
 5
     Chapter 7 Trustee                                         CLERK U.S. BANKRUPTCY COURT
 6                                                             Central District of California
                                                               BY bakchell DEPUTY CLERK

 7

 8                       UNITED STATES BANKRUPTCY COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10                               LOS ANGELES DIVISION

11

12   In re                                    )    Case No. 2:20-bk-19473-RK
                                              )           [Chapter 7]
13   TR YAMADA, INC.,                         )
                                              )    ORDER APPROVING TRUSTEE¶6
14                                            )
                                Debtor.            APPLICATION TO EMPLOY LEA
                                              )
15                                                 ACCOUNTANCY, LLP AS
                                              )
                                              )    ACCOUNTANT
16                                            )
                                              )    [No Hearing Requir ed]
17

18

19           The Court, having considered the Chapter 7 Trustee's Application to
20   Employ Accountant, LEA Accountancy, LLP ("LEA") , the Declarations of Sam
21   S. Leslie and Ma rinna Falco in Support Thereof (Docket No. 9), and it
22   appearing that LEA does not hold or re present any interest adverse to the
23   estate of TR Yamada, Inc., in the matters on which it is to be employed, that
24   it is a disinterested person as defined in Section 101(14), that its
25   employment is in the best interest of this estate and that no hearing is
26   required,
27           IT IS HEREBY ORDERED that the Chapter 7 Trustee is authorized to
28   employ LEA Accountancy, LLP on the terms set forth in the Application, with

                                             -1-
Case 2:20-bk-19473-RK Doc 13 Filed 01/16/21        Entered 01/16/21 21:33:44   Desc
                    Imaged Certificate of Notice   Page 3 of 3

 1   compensation to be approved after proper notice and hearing pursuant to 11

 2   U.S.C. § 327(a) and subj ect to Court approval, pursuant to 11 U.S.C. §

 3   330(a) effective November 1, 2020.

 4

 5

 6                                        # # #

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24     Date: January 14, 2021

25

26

27

28

                                             -2-
